Citation Nr: 0901117	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
coronary artery disease (previously claimed as heart 
condition or circulatory disorder).  

2.  Entitlement to service connection for coronary artery 
disease (previously claimed as heart condition or circulatory 
disorder).

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
liver disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had initial active duty for training from 
February 1973 to June 1973 and active service from April 1974 
to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's request to 
reopen his claim for service connection for coronary artery 
disease (previously claimed as heart condition or circulatory 
disorder) and liver disorder on the grounds of no new and 
material evidence.


FINDINGS OF FACT

1.  Rating decisions of July 1980 and February 1981 denying 
service connection for a heart condition and a circulatory 
disorder were not appealed.

2.  Evidence compiled since the February 1981 rating decision 
is new, and raises a reasonable possibility of substantiating 
the claim as it shows that the veteran has current coronary 
disease.

3.  Coronary artery disease is not shown by any competent 
medical evidence to be related to service.

4.  A February 1981 rating decision that denied service 
connection for a liver disorder was not appealed.

5.  Evidence compiled since the February 1981 rating decision 
regarding service connection for a liver condition is 
cumulative and redundant of the evidence before the RO in 
February 1981 and does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 1980 and February 1981 rating decisions denying 
service connection for a liver disorder and a heart condition 
(also claimed as circulatory disorder) are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen the claim 
for service connection for coronary artery disease 
(previously claimed as heart condition or circulatory 
disorder) has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  Coronary artery disease (previously claimed as heart 
condition or circulatory disorder) was not incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for a liver 
disorder has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in July 1980 the RO denied service 
connection for a heart condition on the basis that service 
treatment records do not show complaints, treatments or a 
diagnosis of a heart condition and a compensation and pension 
(C&P) examination dated in February 1979 did not show a 
diagnosis of a heart condition.  It is also noted that 
private hospitalization records dated in June 1980 show the 
veteran complaining of and receiving treatment for chest 
pain.  The physician diagnosed the veteran with "severe 
chest pain; rule out myocardial ischemia/infarction, 
pulmonary embolus."  A rating decision dated in February 
1981 denied service connection for a liver disorder stating 
that the condition is not shown by the evidence of record and 
denied service connection for a circulatory disorder.  A 
notice of disagreement was not filed, and the decision became 
final.  38 C.F.R. § 3.104.  Even so, applicable law provides 
that a claim which is the subject of a prior final decision 
may be reopened upon presentation of new and material 
evidence.  See 38 C.F.R. § 3.156.  

In April 2004 the veteran requested that his claim for 
service connection for a heart condition and a liver disorder 
be reopened.  This request was denied in a July 2004 rating 
decision on the grounds of no new and material evidence.  The 
veteran has appealed. 

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for a heart condition and a liver disorder was 
accompanied by VA treatment records diagnosing the veteran 
with coronary artery disease (CAD).  The veteran stated that 
these two conditions stem from high cholesterol and 
triglyceride levels and a diagnosis of hyperlipoproteinemia 
incurred during service.  Since the current claims are not 
based on a different factual base than when the issues were 
last decided on the merits, new and material evidence is 
necessary to reopen the claims.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

I.  New and material evidence:  heart

The evidence compiled since the February 1981 denial of the 
claim on the merits includes VA treatment records dating from 
April 2001 to September 2005 which showed that the veteran 
complained of and received treatment for chest pain in June 
2003, December 2003, and February 2004.  A July 2003 
myocardial perfusion scan indicated that the veteran had a 
prior myocardial infarction.  During an October 2003 
examination the physician indicated that the veteran had 
balloon angioplasty in August 2003 and subsequently diagnosed 
him with coronary artery disease.  A March 2004 report stated 
that the veteran had "prior CABG (coronary artery bypass 
graft) and NQWMI (non-Q wave myocardial infarction) three 
months ago."  This evidence is new since it was not of 
record at the time of the prior final denial of the issue on 
the merits.  The Board must presume the credibility of this 
evidence for the purpose of reopening the claim.  Justus, 
3 Vet. App. 510.  Upon so doing the Board finds that it is 
material since it provides evidence of a current heart 
condition.  It thus raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  
New and material evidence having been found, the veteran's 
claim for service connection for coronary artery disease 
(claimed as heart condition or circulatory disorder) must be 
reopened.  38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the veteran's petition to 
reopen the claim for service connection for a heart 
condition.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed. 

II.  Service connection:  heart condition

Having reopened the veteran's claim for service connection 
for a heart condition, the Board has jurisdiction to review 
the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the veteran's claim 
for service connection must be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease, 
may be presumed to have been incurred in service if they 
become manifest to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) dating from June 1973 to 
November 1978 include a June 1973 entrance examination report 
evaluating the veteran's cardiovascular system as normal.  A 
March 1978 consultation requested instructions for the 
veteran to lower his cholesterol and triglyceride levels.  An 
undated STR showed that the veteran attended the weight 
reduction class during where the "hazards of being 
overweight were discussed (heart disease, diabetes, HBP (high 
blood pressure), cardiovascular system, etc.)."  A November 
1978 separation examination again evaluated the veteran's 
cardiovascular system as normal.  

A post-service private treatment record dated in June 1980 
showed the veteran complaining of chest pains.  The physician 
diagnosed the veteran with "severe chest pain; rule out 
myocardial ischemia/infarction, pulmonary embolus."

VA medical records dating from April 2001 to September 2005 
show the veteran as being diagnosed with and receiving 
treatment for coronary artery disease.  An opinion as to 
etiology of the coronary artery disease was not proffered.  

The record contains no evidence of any complaints, diagnosis, 
or treatment for a heart condition during service or within 
the year thereafter.  In fact, the record contains no 
competent evidence of any post-service diagnosis of a heart 
condition until VA medical records dated in February 2004; 
nearly 26 years after the veteran's separation from service. 

The record contains no competent probative evidence that 
links a current heart condition to service.  While the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
also notes the 26 year lapse from the time of the veteran's 
separation from service, finding no heart condition upon 
examination, until the February 2004 diagnosis.  This 
significant lapse of time is highly probative evidence 
against the veteran's claim of a nexus between a current 
heart condition and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Accordingly, service connection 
for a heart condition on a direct basis and under the 
presumptive provisions of 38 C.F.R. § 3.309, must be denied.  

The Board has considered whether another VA examination is 
warranted for an opinion as to direct service connection and 
as to whether the claimed conditions are related to service.  
However, as none of the competent evidence shows that the 
conditions may be linked to service, no examination is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

While the RO declined to reopen the claim and therefore did 
not decide the claim on the merits, the Board notes that the 
statement of the case provided service connection criteria 
and in effect denied reopening on this same basis.  As the 
statement of the case informed the veteran the evidence did 
not show a link between a current heart disease and service, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

III.  New and material evidence:  liver

As regards the veteran's claim to reopen his claim for 
service connection for a liver disorder, the Board finds the 
evidence in the private treatment records, VA treatment 
records, and letters from private treating physician is 
cumulative and redundant of that already of record at the 
time of the prior final denial of the issue on the merits.  
These records do not show a current liver disorder.  As there 
is no evidence showing the presence of a current liver 
disorder, the new evidence does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  New and material evidence having not been found, 
the veteran's request to reopen his claim for service 
connection for a liver disorder must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

To the extent there was notice error in that the RO did not 
inform the veteran in the May 2004 letter of the basis for 
the prior denial of service connection for a liver disorder, 
the presumption of prejudice is overcome in this case.  Based 
on information provided in that letter and additional 
notices, such as the rating decision and the statement of the 
case, the veteran is reasonably expected to understand what 
is required to substantiate a claim to reopen a previously 
denied claim for a liver disorder.  The May 2004 letter 
indicated what types of evidence and information he should 
submit to support a claim for service connection, to include 
the necessity of evidence showing he had a current disability 
that was related to an injury, disease or event in service.  
This, in conjunction with the notice of the applicable 
criteria for reopening claims that was provided in the 
statement of the case (SOC), provided the veteran with 
sufficient information such that he is reasonably expected to 
understand what was required to substantiate his claim.  

While the RO also did not in the May 2004 letter provide 
specific notice of how to substantiate a claim for service 
connection for a heart disorder, the Board finds that the 
presumption of prejudice is rebutted.  The May 2004 letter 
set forth the criteria for service connection and informed 
him that VA would obtain relevant records from any Federal 
Agency, including military records, VA records, and the 
Social Security Administration, as well as private, state or 
local government records.  He was informed that VA had 
already requested his VA outpatient treatment records.  He 
was further informed that he should provide enough 
information to allow the RO to seek the records.  In 
addition, the SOC set forth the criteria for service 
connection and informed him that the evidence did not discuss 
a relationship between his heart disability and military 
service.  Accordingly, the Board finds that a reasonable 
person would be expected to understand what was required to 
substantiate a claim for service connection for a heart 
disability.

Although the RO failed to notify the veteran about regulatory 
provisions regarding the degree of disability and the 
effective date of the disability, since the veteran's claims 
are being denied, no disability rating or effective date will 
be assigned, so there is no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
coronary artery disease (claimed as heart condition or 
circulatory disorder) is granted.

Service connection for coronary artery disease (claimed as 
heart condition or circulatory disorder) is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for a liver disorder.  The 
petition to reopen this claim is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


